Citation Nr: 1014936	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-34 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1..  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in September 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the Veteran's claim for service 
connection for PTSD.  In February 2010, the Veteran testified 
before the undersigned Veterans Law Judge. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A November 2001 rating decision in November 2001 declined 
to reopen the Veteran's claim for service connection for 
PTSD, and the Veteran did not appeal that decision.

2.  The evidence received since the November 2001 rating 
decision is new in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2001, the RO declined reopening the Veteran's 
claim of service connection for PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2009).  The November 2001 rating 
decision became final because it was not appealed.

In the September 2003 rating decision on appeal the RO 
declined reopening the Veteran's claim of service connection 
for PTSD.  However, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The application to reopen this claim was 
received in June 2003.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in November 2001 consisted of the Veteran's service 
medical records, and post-service treatment records, which 
did not contain a diagnosis of PTSD.  The RO found that the 
Veteran did not have a clinical diagnosis of PTSD.  
Therefore, service connection for PTSD was not warranted.

Newly received evidence includes a private psychological 
assessment report dated in March 2003, which contained a 
diagnosis of PTSD due to sexual abuse, and severe major 
depressive disorder with psychotic features; treatment 
records after 2003 contain diagnoses of PTSD, chronic 
anxiety, chronic pain syndrome, personality disorders, opioid 
intoxication and opioid induced disorder; and statements from 
the Veteran, her daughter and mother regarding in-service 
stressors.   

The Board finds that the diagnoses of PTSD and major 
depressive disorder, along with the recently submitted 
evidence containing a diagnosis of PTSD, and records showing 
treatment for a psychiatric disorder, are sufficient to 
reopen the claim.  The diagnosed psychiatric disorders in 
those medical reports were not previously considered by 
agency decision makers, are not cumulative or redundant, 
relate to an unestablished fact necessary to substantiate the 
claim, and together with previously considered evidence of 
record, raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2009).  Those reports and 
diagnoses are presumed credible for the purpose of 
determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  To that 
extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that she currently suffers from an 
acquired psychiatric disorder, to include PTSD, due to sexual 
trauma in service.  The Veteran described multiple in-service 
stressors to include:  military race riots; being beaten and 
raped by a group of servicemen a week after being beaten and 
raped by a fellow servicemen; witnessing a pregnant women who 
was bleeding to death and was denied proper medical 
treatment; sexual harassment by a superior; and stitching 
wounds and setting bones of servicewomen who were victims of 
sexual abuse from by their superiors.

The service treatment and service personnel records contain 
no complaint, finding, history, treatment, or diagnosis of 
any psychiatric disorder.  The Veteran's enlisted performance 
record shows no evident decline in performance.  After 
service, the Veteran was treated for generalized anxiety 
disorder with panic attacks in August 1998.  The Veteran was 
diagnosed with PTSD in 2003.  The post-service treatment 
records also contain diagnoses of major depressive disorder 
with psychotic features, chronic anxiety, chronic pain 
syndrome, personality disorders, opioid intoxication, and 
opioid induced disorder.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that a claimed disability 
may be associated with in-service injuries for the purposes 
of requiring a VA examination).

Claims for service connection for PTSD encompass claims for 
service connection for all acquired psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has 
been diagnosed with acquired psychiatric disorders including 
PTSD and major depression.  Accordingly, the Board finds that 
an examination and opinion is needed to determine whether any 
of the Veteran's current psychiatric disorders are related to 
her period of active service.

A February 1998 mental health treatment note reflects that 
after service-discharge, the Veteran described being stalked 
by a co-worker who attempted to assault her.  She filed a 
stress-related Workers Compensation claim against VA in 1996 
in relation to that incident, and she was awarded benefits.  
The diagnoses were rule out PTSD, rule out general anxiety 
disorder, ongoing dysthimia, adjustment disorder with mixed 
emotions and conduct, and personality disorders.  In March 
2003, the Veteran stated that she had been medically retired 
by the State of California in October 1996, in relation to an 
incident with a co-worker who was stalking her and 
threatening to kill her.  Records regarding the Veteran's 
claim for workman's compensation may be pertinent to the 
claim on appeal.  On remand, the RO should undertake 
appropriate action to obtain a copy of the determination 
associated with the Veteran's award of workman's 
compensation, as well as copies of all medical records 
underlying that determination.  38 C.F.R. § 3.159(c)(1) 
(2009).

Finally, the evidence of record shows that the Veteran has 
received disability benefits from the SSA.  There is a 
possibility that the Veteran's SSA records contain evidence 
relevant to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The SSA records are not in the claims file and should 
be requested.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of the decision 
regarding the Veteran's claim for Social 
Security disability benefits and the 
medical records relied upon in that 
decision.

2.  Undertake appropriate action to obtain 
a copy of any determinations associated 
with the appellant's award of workers' 
compensation benefits, and copies of all 
medical records underlying those 
determinations.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records and responses received should be 
associated with the claims file.

3.  After completing the above 
development, schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability.  The examiner 
should review the claims folder and that 
review should be noted in the report.  The 
examiner should include a complete 
rationale for each opinion expressed.  
Specifically the examiner should provide 
the following information:

a)  The examiner should diagnose all 
current acquired psychiatric disorders, 
to include PTSD and major depression, 
or explain why there are no diagnoses.  

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each current 
psychiatric disorder is related to 
service or whether any psychosis 
developed within one year of the 
Veteran's discharge from service in 
August 1975.  In doing so, the examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

c)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  The examiner 
should specifically state whether or 
not each criterion for the diagnosis is 
met.  If so, is the diagnosis of PTSD 
due to a verified in-service stressor?

d)  The examiner is asked to consider 
whether the evidence supports the 
Veteran's contention of an in-service 
sexual assault that would be productive 
of PTSD.  The examiner should comment 
on the clinical significance of the 
following:  (1) service treatment 
records, which contain no complaint, 
diagnosis, or finding consistent with 
an acquired psychiatric disorder; (2) 
service personnel records, to include 
the Veteran's enlisted performance 
record that show no decline in 
performance; (3) the Veteran's 
description of having been raped and 
assaulted while in service; (4) medical 
treatment records after 2003, to 
include the March 2003 psychological 
assessment report wherein the Veteran 
reported being physically and sexually 
abused as a child and being physically 
abused by her ex-husband, and the post-
service incident involving stalking by 
a co-worker for which she reportedly 
was medically retired and for which she 
filed a stress-related Workers' 
Compensation claim.  

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


